          Case 1:21-cv-01801-LGS Document 5 Filed 03/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROSE MARIE SAINTE HENRY,
                                Plaintiff,
                                                                   21 Civ. 1801 (LGS)
                    -against-
                                                                         ORDER
DELTA AIR LINES, INC. et al.,
                                Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, Defendants Delta Air Lines, Inc. (“Delta”) and The Port Authority of New

York and New Jersey (“Port Authority”) have filed a notice of removal removing civil action No.

22651/2020E from the Supreme Court of the State of New York, County of Bronx, on the basis

of diversity jurisdiction pursuant to 28 U.S.C. § 1332(a) (Dkt. No. 1).

       WHEREAS, pursuant to 28 U.S.C. § 1441(b)(2), a civil action removable solely on the

basis of diversity jurisdiction may not be removed if “any of the parties in interest properly

joined and served as defendants is a citizen of the State in which [the] action is brought.” The

parties do not dispute that Delta and the Port Authority have been properly joined and served.

       WHEREAS, pursuant to 28 U.S.C. § 1446, a defendant seeking removal shall file a

notice of removal “containing a short and plain statement of the grounds for removal,” which

includes the citizenship of the parties for purposes of diversity jurisdiction.

       WHEREAS, the notice of removal filed by Defendants does not specify the Port

Authority’s citizenship, and the notice is deficient for that reason.

       WHEREAS, citizenship for purposes of § 1441 is determined by § 1332(c), which states,

inter alia, that a corporation is deemed a citizen of every State where it has its principal place of

business. 28 U.S.C. 1332(c)(1).
           Case 1:21-cv-01801-LGS Document 5 Filed 03/04/21 Page 2 of 2




        WHEREAS, the Port Authority’s Answer to Plaintiff’s Complaint states that the Port

Authority “is a body, corporate and politic” that “has a principal place of business at 4 World

trade Center, 150 Greenwich Street, 23rd Floor, New York, New York 10007” (Dkt. No. 1-2 ¶4).

The Port Authority is a citizen of New York for removal purposes. See Brannon v. Delta

Airlines, Inc., 434 F. Supp. 3d 124, 132 n.8 (S.D.N.Y. 2020) (“for diversity jurisdiction purposes,

the Port Authority is a citizen of both New York and New Jersey”).

        WHEREAS, Delta claims that the Port Authority “is not a proper Defendant in this

action, as it has no duty with regard to the subject area at issue,” but identifies no relevant

exception for such allegedly non-proper Defendants in the statute (Dkt. No. 1 at 2). Accordingly,

it is hereby

        ORDERED that removal in this case is improper under 28 U.S.C. § 1441(b)(2). This

case is remanded to the Supreme Court of the State of New York, County of Bronx.


Dated: March 4, 2021
       New York, New York




                                                  2
